Citation Nr: 9915747	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  94-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of a VA loan guaranty 
indebtedness in the calculated amount of $9,854.77.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision of the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA), which denied waiver of recovery of 
overpayment because the veteran was at fault in the creation 
of the debt.


REMAND

The veteran contends that many factors contributed to his 
inability to maintain the monthly mortgage payments.  He 
argues that the Persian Gulf War directly impacted on his 
income, in that his business depended largely on the military 
community.  He also maintains that a new addition to his 
family, vandalism to the vacant property, and the economy 
contributed to his indebtedness.

The Board notes that there has been a delay in Board review.  
A review of the claims file demonstrates that this case was 
to be placed on the docket for Board review in 1994, however, 
this case was apparently never docketed.  Since the most 
recent financial status report was received in March 1993, 
the Board finds that an up-to-date report is necessary.  

The claims file reflects that a $50,357.36 loan guaranty debt 
on other property(ies) was partially waived (in the amount of 
$30,357.36).  The loan guaranty folder(s) regarding those 
claims have not been associated with the claims folder.  

The United States Court of Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that VA's duty to 
assist appellants in the development of facts pertaining to 
their claims under 38 U.S.C.A. § 5107(a) (West 1991) and 
38 C.F.R. § 3.103(a) (1998), as set forth by Littke v. 
Derwinski, 1 Vet. App. 90 (1990), requires that VA accomplish 
additional development of the evidence if the record 
currently before it is inadequate.  





Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should associate any other of 
the veteran's loan guaranty folder(s) 
involving waiver requests with the 
veteran's claims folder and loan guaranty 
folder.

2.  The appellant should be provided the 
opportunity to submit an up-to-date 
Financial Status Report, VA Form 4-5655, 
and his 1998 federal income tax return 
with all schedules.  Any additional 
supporting documentation regarding 
current income and expenses should also 
be requested.  With respect to this 
development inquiry, reasonable efforts 
to document the action taken should be 
made.  Any lack of response or failure to 
cooperate should be clearly documented in 
the record.

After undertaking any development deemed 
appropriate in addition to that requested above, 
the RO should re- adjudicate the issue on appeal.  
If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the 
veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  The requisite 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No 
action is required of the veteran until he is 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









